      6:18-cv-00080-KEW Document 267 Filed in ED/OK on 03/31/21 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                           )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )         Case No. CIV-18-080-KEW
                                          )
BNSF RAILWAY COMPANY,                     )
a corporation,                            )
                                          )
                     Defendant.           )

                                      O R D E R


        This matter comes before the Court on Plaintiff’s Motion in

Limine Regarding Brian Weaver and Any Other Witnesses Without a

Medical License Offering Medical Opinions (Docket Entry #159).

Plaintiff       seeks    to   preclude    Defendant      BNSF    Railway    Company

(“BNSF”)      from      introducing      evidence   from        Brian   Weaver,     a

biomechanical engineer.           Mr. Weaver offers an opinion on whether

the    forces    which    Plaintiff    described    in    connection       with   the

incident giving rise to her injury is consistent with her physical

injuries supported by the medical record.                To be sure, Plaintiff

does not challenge Mr. Weaver’s methodology or his qualifications

as a biomechanical engineer; thus, this challenge does not entail

an analysis under Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 593 (1993).             Rather, Plaintiff challenges (1) any

medical opinion offered by Mr. Weaver since he is not a medical

doctor; and (2) whether Mr. Weaver’s testimony will assist the


                                          1
   6:18-cv-00080-KEW Document 267 Filed in ED/OK on 03/31/21 Page 2 of 3



jury on a question it is to consider under Fed. R. Evid. 702.

     Mr. Weaver offers this summary of his conclusions:

           1. The biomechanical mechanism associated with the
              traumatic causation of intervertebral disc
              herniations involves compression combined with
              hyper-flexion.

           2. Torsion (i.e. twisting) has not been shown to be
              a competent cause of an intervertebral disc
              herniation.

           3. The subject incident did not generate the
              biomechanical environment (compression combined
              with hyper flexion) that is known and generally
              accepted to result in traumatic intervertebral
              disc herniations.

           4. Spinal compression is required to contribute to
              nuclear propagation through the annulus, i.e.
              structural progression of a disc herniation.

           5. The compressive force experienced by Ms. Wilks’
              spine during the subject incident was minimal
              and less than simple, routine physical activity.

           6. Ms. Wilks would have experienced more motion and
              compressive force in her lumbar spine during the
              motor vehicle accident on August 15, 2015 than
              she did during the subject incident.

               See Plaintiff’s Motion in Limine (Docket Entry
               #159), Exh. No. 1, p. 5.

     Biomechanical     engineers    are   restricted    from   testifying

concerning medical diagnoses or the cause of a person’s injuries,

particularly    when   the   injuries     allegedly    sustained   involve

aggravation of a pre-existing condition.           See e.g. Smelser v.

Norfold So. Ry. Co., 105 F.3d 299, 305 (6th Cir. 1997); Smith v.

BNSF Ry. Co., 2011 WL 7053631, *5 (W.D. Okla. Sept. 14, 2011). A


                                    2
   6:18-cv-00080-KEW Document 267 Filed in ED/OK on 03/31/21 Page 3 of 3



biomechanical engineer can testify that the force sustained by a

plaintiff could potentially cause certain injuries.          Id.

     It is indeed a fine line that the expert can cross between

medical diagnosis and force analysis causing a condition.                  Mr.

Weaver appears to maintain his examination in the realm of force

analysis according to his report conclusions rather than medical

diagnosis.   He does not appear to recognize that Plaintiff could

have suffered aggravation of an existing condition but that would

have also required that he delve into medical causation.              This

Court cannot conclude that the opinions provided are prohibited

medical diagnoses or that they would not assist the trier of fact

in assessing whether Plaintiff could have sustained injury when

subjected to the forces in replacing the knuckle. Any deficiencies

in his analysis can be addressed adequately on cross-examination.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion in Limine

Regarding Brian Weaver and Any Other Witnesses Without a Medical

License Offering Medical Opinions (Docket Entry #159) is hereby

GRANTED, in that no witness who does not possess a medical license

may offer a medical opinion.       However, Mr. Weaver does not offer

a medical opinion and may testify at trial.

     IT IS SO ORDERED this 31st day of March, 2021.



                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE

                                    3
